 

Exhibit 10.97 

 

FIRST AMENDED AND RESTATED REVOLVING LOAN NOTE

 

$15,000,000.00 Bethesda, Maryland
October 5, 2015

 

FOR VALUE RECEIVED, each of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation, TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation, TWINLAB
HOLDINGS, INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation,
TWINLAB CORPORATION, a Delaware corporation, NUTRASCIENCE LABS, INC., a Delaware
corporation, NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation, ORGANIC
HOLDINGS LLC, a Delaware limited liability company, RESERVE LIFE ORGANICS, LLC,
a Delaware limited liability company, RESVITALE, LLC, a Delaware limited
liability company, RE-BODY, LLC, a Delaware limited liability company,
INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company, ORGANICS
MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a Delaware
limited liability company, FEMBODY, LLC, a Delaware limited liability company,
RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company, INNOVITA
SPECIALTY DISTRIBUTION, LLC, a Delaware limited liability company, and JOIE
ESSANCE, LLC, a Delaware limited liability company (individually, each a
“Borrower” and collectively, the “Borrowers”), hereby jointly and severally
unconditionally promises to pay to the order of MIDCAP FUNDING X TRUST, a
Delaware statutory trust and successor by assignment from MidCap Financial Trust
(together with its successors and assigns, “Lender”) at the office of Agent (as
defined herein) at 7255 Woodmont Avenue, Suite 200, Bethesda, MD 20814, or at
such other place as Agent may from time to time designate in writing, in lawful
money of the United States of America and in immediately available funds, in the
principal sum of Fifteen Million and No/100 Dollars ($15,000,000.00), or, if
less, the aggregate unpaid principal amount of all Revolving Loans made or
deemed made by Lender to Borrowers under the terms of that certain Credit and
Security Agreement dated as of January 22, 2015 (as amended by that certain
Amendment No. 1 to Credit and Security Agreement and Limited Consent dated as of
February 4, 2015, by that certain Amendment No. 2 to Credit and Security
Agreement dated as of April 7, 2015, by that certain Amendment No. 3 to Credit
and Security Agreement and Limited Consent dated as of April 30, 2015, by that
certain Amendment No. 4 to Credit and Security Agreement and Limited Consent
dated as of June 30, 2015, by that certain Amendment No. 5 to Credit and
Security Agreement and Limited Consent dated as of June 30, 2015, by that
certain Amendment No. 6 to Credit and Security Agreement, Limited Consent and
Limited Waiver dated as of September 9, 2015, by that certain Amendment No. 7
and Joinder Agreement to Credit and Security Agreement dated as of the date
hereof and as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Borrowers, such other
borrowers that may become “Borrowers” under the Credit Agreement, various
financial institutions as are, or may from time to time become, parties thereto
as lenders (including without limitation, Lender) and MidCap Funding X Trust,
individually as a Lender, and as administrative agent (in such capacity and
together with its successors and assigns, “Agent”). All capitalized terms used
herein (which are not otherwise specifically defined herein) shall be used in
this Revolving Loan Note (this “Note”) as defined in the Credit Agreement.

 

 

 

 

1.          The outstanding principal balance of the Revolving Loans evidenced
by this Note shall be payable in full on the Termination Date, or on such
earlier date as provided for in the Credit Agreement.

 

2.          This Note is issued in accordance with the provisions of the Credit
Agreement and is entitled to the benefits and security of the Credit Agreement
and the other Financing Documents, and reference is hereby made to the Credit
Agreement for a statement of the terms and conditions under which the Revolving
Loans evidenced hereby were made and are required to be repaid.

 

3.          Each Borrower promises to pay interest from the date hereof until
payment in full hereof on the unpaid principal balance of the Revolving Loans
evidenced hereby at the per annum rate or rates set forth in the Credit
Agreement. Interest on the unpaid principal balance of the Revolving Loans
evidenced hereby shall be payable on the dates and in the manner set forth in
the Credit Agreement. Interest as aforesaid shall be calculated in accordance
with the terms of the Credit Agreement.

 

4.          Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and the Lenders with respect thereto, in whole or in
part (and, if in part, each Lender’s Revolving Loan Commitment shall be reduced
in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations, including the
Revolving Loans evidenced by this Note, to be, and the Obligations shall
thereupon become, immediately due and payable, with accrued interest thereon,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and Borrowers will pay the same; provided,
however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) of the Credit Agreement, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations,
including the Revolving Loans evidenced by this Note, shall become immediately
and automatically due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same.

 

5.          Payments received in respect of the Revolving Loans shall be applied
as provided in the Credit Agreement.

 

6.          Presentment, demand, protest and notice of presentment, demand,
nonpayment and protest are each hereby waived by Borrowers.

 

7.          No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.

 

2

 

 

8.          No provision of this Note may be amended, waived or otherwise
modified unless such amendment, waiver or other modification is in writing and
is signed or otherwise approved by Borrowers, the Required Lenders and any other
lender under the Credit Agreement to the extent required under Section 11.16 of
the Credit Agreement.

 

9.          THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES.

 

10.         Whenever possible each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

11.         Whenever in this Note reference is made to Agent, Lender or
Borrowers, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns. The provisions of this Note shall be
binding upon each Borrower and its successors and assigns, and shall inure to
the benefit of Lender and its successors and assigns.

 

12.         In addition to and without limitation of any of the foregoing, this
Note shall be deemed to be a Financing Document and shall otherwise be subject
to all of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

 

13.         This Note replaces in its entirety and is in substitution for but
not in payment of that certain Revolving Loan Note, dated as of January 22,
2015, made by certain Borrowers in favor of Lender (as successor-by-assignment
from MidCap Financial Trust) in the maximum principal amount of $15,000,000.00
(the “Prior Note”), and does not and shall not be deemed to constitute a
novation thereof. Such Prior Note shall be of no further force and effect upon
the execution and delivery of this Note.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

3

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

BORROWERS:   TWINLAB CONSOLIDATED HOLDINGS, INC.           By: /s/ Thomas A.
Tolworthy (Seal)     Name:   Thomas A. Tolworthy     Title:   Chief Executive
Officer and President

 



TWINLAB CONSOLIDATION   TWINLAB HOLDINGS, INC. CORPORATION           By: /s/
Thomas A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:   Thomas
A. Tolworthy   Name:   Thomas A. Tolworthy Title:   Chief Executive Officer and
President   Title:   Chief Executive Officer and President

 



TWINLAB CORPORATION   ISI BRANDS INC.       By: /s/ Thomas A. Tolworthy (Seal)  
By: /s/ Thomas A. Tolworthy (Seal) Name:   Thomas A. Tolworthy   Name:   Thomas
A. Tolworthy Title:   Chief Executive Officer and President   Title:   Chief
Executive Officer and President



 



NUTRASCIENCE LABS, INC.   NUTRASCIENCE LABS IP CORPORATION       By: /s/ Thomas
A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:   Thomas A.
Tolworthy   Name:   Thomas A. Tolworthy Title:   Chief Executive Officer and
President   Title:   Chief Executive Officer and President

 

Signature Page to First Amended and Restated Revolving Loan Note (1 of 3)

 

 

 

 



ORGANIC HOLDINGS LLC   RESERVE LIFE ORGANICS, LLC           By ORGANIC HOLDINGS
LLC,     its sole Member       By: /s/ Thomas A. Tolworthy (Seal)   By: /s/
Thomas A. Tolworthy (Seal) Name:   Thomas A. Tolworthy     Name:   Thomas A.
Tolworthy   Title:   Sole Manager     Title:   Sole Manager      



RESVITALE, LLC   RE-BODY, LLC       By ORGANIC HOLDINGS LLC,   By ORGANIC
HOLDINGS LLC, its sole Member   its sole Member       By: /s/ Thomas A.
Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:   Thomas A.
Tolworthy   Name:   Thomas A. Tolworthy Title:   Sole Manager   Title:   Sole
Manager

 

INNOVITAMIN ORGANICS, LLC   ORGANICS MANAGEMENT LLC       By ORGANIC HOLDINGS
LLC,   By ORGANIC HOLDINGS LLC, its sole Member   its sole Member       By: /s/
Thomas A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:   Thomas
A. Tolworthy   Name:   Thomas A. Tolworthy Title:   Sole Manager   Title:   Sole
Manager

  

COCOAWELL, LLC   FEMBODY, LLC       By ORGANIC HOLDINGS LLC,   By ORGANIC
HOLDINGS LLC, its sole Member   its sole Member       By: /s/ Thomas A.
Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy (Seal) Name:   Thomas A.
Tolworthy   Name:   Thomas A. Tolworthy Title:   Sole Manager   Title:   Sole
Manager

  

RESERVE LIFE NUTRITION, L.L.C.   INNOVITA SPECIALTY DISTRIBUTION, LLC       By
ORGANIC HOLDINGS LLC,   By ORGANIC HOLDINGS LLC, its sole Member   its sole
Member       By: /s/ Thomas A. Tolworthy (Seal)   By: /s/ Thomas A. Tolworthy
(Seal) Name:   Thomas A. Tolworthy   Name:   Thomas A. Tolworthy Title:   Sole
Manager   Title:   Sole Manager

 

Signature Page to First Amended and Restated Revolving Loan Note (2 of 3)

 

 

 

 

JOIE ESSANCE, LLC           By ORGANIC HOLDINGS LLC,     its sole Member        
  By: /s/ Thomas A. Tolworthy (Seal)         Name:   Thomas A. Tolworthy      
Title:   Sole Manager      

 



Signature Page to First Amended and Restated Revolving Loan Note (3 of 3) 



 

 